Citation Nr: 1624621	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Appellant served in the U.S. Naval Reserve from June 1955 to June 1967 and from May 1970 to May 1974 with regular periods of active duty for training (ACDUTRA).

This matter is on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Appellant waived his right to have the RO consider evidence submitted after the April 2015 Statement of the Case (SOC).  See May 2015 Waiver.

In March 2016, the Appellant testified before the undersigned at a Travel Board hearing.  During the hearing the undersigned engaged in a colloquy with the Appellant toward substantiation of the claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the electronic claims file.

The appeal was processed using VA's paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. The Appellant had noise exposure during periods of ACDUTRA service in the Naval Reserve.

2. The Appellant has been diagnosed as having bilateral sensorineural hearing loss and tinnitus.

3. Giving the Appellant the benefit of the doubt, his tinnitus relates to noise exposure during periods of ACDUTRA service in the Naval Reserve.

4. The Appellant's bilateral hearing loss disability manifested several years after his discharge from the Naval Reserve and is not as least as likely as not related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Appellant's claim of entitlement to service connection for tinnitus has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

The Appellant submitted a "Fully Developed Claim" (FDC) and authorized VA to obtain his medical records from Hines VA Hospital.  See November 2013 Correspondence; November 2013 Authorization and Consent to Release Information; December 2013 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ, August 2013 Version).  Page three of VA Form 21-526EZ (August 2013) explains that service connection may be granted when the evidence shows that the claimant had an injury or disease during a period of ACDUTRA, a current disability, and a relationship between the two.  Thus, the Appellant was notified of the evidence necessary to substantiate a claim for service connection.

Thus, VA has satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Appellant's STRs, VA medical records, and VA audiological examination report.  September 2014 Request/Response For Information (stating that all available requested military records were shipped to VA to be associated with the Appellant's claims file).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration.  See October 2014 VA Examination Report; see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

VA has satisfied its duties to notify and assist. Therefore, the Board may proceed with appellate review.




Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Veteran status must be established as a condition of eligibility for service-connection.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status").  To establish veteran status based on a period of active duty for training (ACDUTRA), a claimant's disability must relate to a disease or injury that was incurred or aggravated during the period of ACDUTRA.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.1(a), (d) (2015); Harris v. West, 13 Vet. App. 509, 511 (2000).

The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA, the presumptions of soundness and aggravation as well as the presumptions of service connection accorded to certain diseases under the statute and pertinent regulations do not apply.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); Bowers, 26 Vet. App. at 206-07.

The Appellant's statements regarding the nature and duration of his military service are somewhat unclear.  In November 2013, the Appellant indicated that he served exclusively in the Naval Reserve from June 7, 1955, to June 7, 1967.  November 2013 Claim.  In December 2013, he indicated that he served between June 9, 1955, and June 9, 1967, in the U.S. Navy.  December 2013 FDC.  In a December 2013 telephone conversation, the Appellant reported that he served from June 9, 1955 to June 9, 1963, and from May 16, 1970, to March 31, 1971.  See also November 2014 Rating Decision; Undated Request Pertaining to Military Records.  

Although the Appellant's statements suggest that he may have served on active duty, his military personnel records establish that he served exclusively in the Naval Reserve with periods of ACDUTRA.  See January 2014 Records Request (finding that the Appellant's "service has been identified as reserve and/or ACUDTRA, only.").  Military personnel records show that the Appellant enlisted in the Naval Reserve for an eight-year period beginning in June 1955 and that he immediately reenlisted in the Naval Reserve in June 1963 when his initial period of Reserve service expired.  June 1963 Administrative Remarks Document.  The Appellant's STRs confirm his June 1955 enlistment and June 1963 reenlistment in the Naval Reserve.  May 1955 Report of Medical Examination; May 1963 Report of Medical Examination.  Military personnel records also show that the Appellant was discharged from the Naval Reserve in June 1967, reenlisted in the Naval Reserve for a four-year period beginning in May 1970, and was finally discharged from the Naval Reserve in May 1974.  June 1967 Record of Discharge; April 1970 Report of Medical History; May 1970 Administrative Documents; May 1974 Record of Discharge; Undated Correspondence from the Commanding Officer, Naval Reserve Manpower Center.  The Appellant had several periods of ACDUTRA service throughout his service in the Naval Reserve.  See Military Personnel Records dated September 1955, June 1956, May 1958, April 1959, March 1964, May 1964, and February 1965.

Tinnitus

The Appellant asserts that his current bilateral tinnitus results from in-service noise exposure.  See May 2015 Substantive Appeal (VA Form 9); December 2014 Notice of Disagreement (NOD); November 2013 Claim.  The claim is granted.

The evidence of record establishes that the Appellant has a current diagnosis of tinnitus and that he was exposed to jet engine noise in service.  July 2002 VA Medical Records (noting "ringing in the ears"); October 2014 VA Examination.  He served as an aviation structural mechanic with the VF 724 and VF 725 Fighter Squadrons-a position associated with a high probability of in-service noise exposure.  See Record of Naval Reserve Service, Record of Navy Training Courses Completed, Navy Enlisted Special Codes; see also August 1963 Report of Medical Examination.  The Appellant was exposed to "severe noise from the jet aircraft" that he serviced on the flight ramp.  November 2013 Claim; March 2016 Hearing Transcript.

The record does not suggest that the Appellant had any hearing problems prior to enlistment with the Naval Reserve in June 1955.  He scored 15 out of 15 on a whisper voice test administered in May 1955 as part of the Appellant's enlistment examination.  The Appellant denied any hearing problems in his May 1955 report of medical history, which listed several past medical problems, to include mumps, whooping cough, sleep walking, and nervousness.

In October 2014, a VA audiologist opined that the Appellant's tinnitus is a symptom associated with his bilateral hearing loss disability and is less likely than not caused by or a result of military noise exposure.  The audiologist noted that the Appellant's STRs do not document any reports of or treatment for tinnitus and that his hearing thresholds were normal through 1970.  She also noted that she was unsure of the date and circumstances of the onset of the Appellant's tinnitus.

In March 2016, the Appellant testified that he first experienced ringing in his ears while he was on ACDUTRA.  March 2016 Hearing Transcript.  He explained that he had had "ringing in the ears for quite a long time" and that he first experienced this ringing when he was servicing jet aircraft in the Naval Reserve.  March 2016 Hearing Transcript.  He also explained that although he "could basically ignore" the ringing when it first manifested, his tinnitus has become progressively worse.  Id.; see also November 2013 Claim ("While in the Navy on the Navy Air Station flight ramp the severe noise from the jet aircraft has caused . . . the loud ringing of the ears!"); December 2014 NOD ("I thought I just had to live with the loud ringing in my ear from jet engines."); May 2015 Substantive Appeal ("The ringing in my ear from service.").

The Appellant is competent to report symptoms such as ringing in the ears and to note when these symptoms first manifested.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Appellant's statements align with military personnel records that document service as an aviation mechanic in the Naval Reserve and a high probability of in-service noise exposure.  Thus, the lay evidence indicates that the Appellant has experienced ongoing ringing in his ears since his service in the Naval Reserve and, consequently, supports the inference that his tinnitus relates to service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In contrast, the October 2014 VA medical report lacks significant probative value.  The examining audiologist opined that the Appellant's tinnitus did not relate to service despite being "[u]unsure [as to the] date and circumstances of onset."  Moreover, the October 2014 examination report predates the Appellant's testimony, which establishes that his tinnitus onset in service and explains that the progressive nature of the disability did not require the Appellant to seek medical attention for several years after service.  See also December 2014 NOD.  Thus, it does not appear that the examiner correctly understood the facts of this case.  Consequently, the October 2014 VA examiner's opinion is outweighed by the Appellant's competent and credible lay testimony that his bilateral tinnitus has been ongoing since his ACDUTRA in the Naval Reserve.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The evidence is at least in equipoise and the benefit of the doubt applies.  The fact that the Appellant's tinnitus relates to noise exposure during ACDUTRA establishes veteran status and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


Hearing Loss

The Appellant asserts that his bilateral hearing loss disability results from in-service noise exposure.  See May 2015 Substantive Appeal (VA Form 9); December 2014 NOD; November 2013 Claim.  There is no question that the Appellant has a current bilateral hearing loss disability and that he was exposed to jet engine noise during service; however, the evidence of record does not show that this disability was caused or aggravated by service or otherwise relates to service.  The claim is denied.

The grant of service connection for tinnitus establishes the Appellant's veteran status.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Consequently, the presumption for chronic diseases applies to the claim of service connection for a hearing loss disability-even though it did not apply to the claim of service connection for tinnitus.

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Appellant has been diagnosed as having bilateral sensorineural hearing loss, see October 2014 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.

The Appellant's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The October 2014 VA audiological examination report shows that the Appellant had pure tone thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
85
90
73
LEFT
45
85
90
95
79
Since the Appellant's auditory threshold is 40 dB or greater at 1000 Hz through 4000 Hz in both ears, his bilateral hearing loss qualifies as a disability.  In addition, the October 2014 VA audiologist diagnosed bilateral sensorineural hearing loss.  October 2014 VA Examination Report.

The evidence of record also establishes that the Appellant had in-service noise exposure.  He served as an aviation structural mechanic in the Naval Reserve and was exposed to jet engine noise when he serviced aircraft on the flight ramp.  See Record of Naval Reserve Service; Record of Navy Training Courses Completed; Navy Enlisted Special Codes; November 2013 Claim; March 2016 Hearing Transcript.

Because the Appellant has a current bilateral hearing loss disability and in-service noise exposure, his service connection claim turns on whether his current hearing loss disability relates to service-i.e., whether the evidence of record establishes either a medical nexus or a continuity of symptomology that links his disability to a period of active duty for training.

The Appellant's STRs do not indicate that the Appellant experienced hearing loss at any time during his Naval Reserve service, to include periods of ACDUTRA.  The Appellant scored 15 out of 15 on the whisper voice test administered as part of his May 1955 enlistment examination and was "found physically qualified for ENLISTMENT in the USNR."  May 1955 Report of Medical Examination.  In February 1959, the Appellant denied ear and/or hearing problems and no hearing loss was documented on his May 1963 reenlistment and examination.  February 1959 Report of Medical History; Report of Medical Examination; see also May 1963 Report of Medical History.  The Appellant also denied having any ear and/or hearing problems in August 1963.  August 1963 Report of Medical History.

The results of the Appellant's in-service audiological examinations confirm that he did not experience permanent hearing loss during his 16 years of service in the Naval Reserve.  After conversion from American Standard Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units, the results of the August 1963 audiological examination document pure tone thresholds at or below 10 dB between 1000 Hz and 4000 Hz in both ears.  August 1963 Report of Medical Examination; October 2014 VA Examination Report; see also May 1964 Report of Medical Examination (documenting normal whisper voice test results and no ear problems or hearing loss).  The Appellant's converted January 1966 audiological examination results (from ASA units to ISO-ANSI units) document pure tone thresholds below 15 dB at all frequencies for the right ear.  The converted January 1966 audiological examination results also show normal hearing in the left ear except for at 4000 Hz, where the pure tone threshold was 25 dB.  See also May 1964 Report of Medical History (denying any hearing loss).  Audiological test results from April 1970 show normal hearing in both ears between 1000 Hz and 4000 Hz.  Although the January 1966 audiological test results indicate some hearing loss in the left ear at 4000 Hz, the April 1970 audiological tests suggest that any hearing loss was temporary and resolved prior to the Appellant's last period of service in the Naval Reserve.  See also April 1970 Report of Medical Examination (denying any hearing loss).

VA medical records document treatment for bilateral sensorineural hearing loss from July 2002 onward.  July 2002 & January 2007 VA medical records.  The Appellant has had regular audiological testing as well as hearing aid fittings and repair from 2004 onward.  December 2004, December 2005, & February 2009 VA medical records.  A March 2014 neuropsychological evaluation noted "12 years with responsibilities in aviation maintenance" in the Naval Reserve, that the Appellant "maintained reservist status for the entirety of his service," and that the Appellant had a 37-year career as a civilian truck driver.  March 2014 & August 2014 VA medical records.

The October 2014 VA examiner opined that the Appellant's current hearing loss disability does not relate to service.  She noted that the January 1966 audiological examination showed a significant threshold shift (i.e., difference of 15 dB or more at any one frequency between 500 Hz and 4000 Hz) at 1000 Hz and 2000 Hz in the right ear; however, she also noted that the Appellant's "1970 audiogram showed thresholds improved to 5 dB" and that the Appellant's hearing was normal at this time.  Similarly, the October 2014 VA examination report documents significant threshold shifts at 2000 Hz, 3000 Hz, and 4000 Hz-i.e., threshold shifts of 15 dB or more-between August 1963 and January 1966 in the left ear, but that these shifts had reduced to 10 dB or less by April 1970.  In addition, the examiner found that the Appellant was exposed to jet engine noise in service, drove a truck as a civilian employee for 37 years, and has worn hearing aids since 1996.

In March 2016, the Appellant testified that his hearing loss manifested around 1990 and that he was first fitted for hearing aids in 1996 when his hearing went "downhill."  He explained that although his tinnitus manifested in service, he did not experience hearing loss until he was in his mid-fifties.  Further, the Appellant's testimony suggests that he may have had significant noise exposure when he was employed in civilian aviation following his separation from the Naval Reserve.

The October 2014 VA examination report constitutes probative evidence that weighs against service connection for a bilateral hearing loss disability.  The examination was conducted by VA audiologist who reviewed the Appellant's claims file and pertinent medical history, examined the Appellant, and clearly stated that the Appellant's bilateral hearing loss disability does not relate to service.  Moreover, the VA examiner's conclusions align with the Appellant's testimony that his hearing loss did not manifest for approximately fifteen years after his discharge from the Naval Reserve.

In contrast, the Appellant's assertion that his bilateral hearing loss disability is due to in-service noise exposure is of less probative weight.  Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis." Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  It is within the realm of common knowledge and ordinary experience that exposure to loud noises can cause hearing loss.  Cf. Jordan v. Smoot, 191 Ga.App. 74, 75(1), 380 S.E.2d 714 (1989) (causal link between car accident and back pain does not require expert testimony because "the injury sustained is a matter which jurors must be credited with knowing by reason of common knowledge").  Therefore, the Appellant's testimony that he believes that his hearing loss is related to noise exposure in service is entitled to some weight.  However, it is also within the realm of common knowledge that, in general, the longer the gap between an event and the the onset of a medical condition, the less likely that it is that they are causally related.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered . . . as evidence of whether a pre-existing condition was aggravated by military service.").
  
In this case, the Appellant's STRs do not show any permanent hearing loss or any hearing loss disability during his service in the Naval Reserve, to include periods of ACDUTRA.  The medical and lay evidence establishes that the Appellant's hearing loss manifested approximately fifteen years after his discharge from the Naval Reserve and that the Appellant was treated for hearing loss after several years of noise exposure while working as a civilian truck driver.  Although lay persons are familiar with the principle that noise exposure can cause hearing loss, the complexity of the facts of this case are such that the negative medical opinion is more probative than the appellant's lay testimony.  Given gap between the service and the onset of symptoms as well as the post-service occupational noise exposure, it is much more probable that the expert has a better grasp of the likelihood that the appellant's hearing loss is related to service.  Thus, the probative evidence of record, to include the Appellant's testimony regarding the onset of his hearing loss, does not prove that it is as least as likely as not that the Appellant's current bilateral hearing loss disability to in-service noise exposure.

The preponderance of the evidence is against the claim.  The benefit of the doubt does not apply and service connection for a bilateral hearing loss disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


